EXIBIT 10.2
 
Accelerated Venture Partners
 




AMENDED JULY 18, 2011 CONSULTING SERVICES AGREEMENT
 
 
THIS AMENDED CONSULTING SERVICES AGREEMENT (the “Agreement”) is made and entered
as of August 14, 2013 (the “Effective Date”) by and between Accelerated
Acquisitions XII, Inc., a Delaware corporation (the “Company”) and Accelerated
Venture Partners LLC, a Delaware limited liability company (the
“Consultant”).  The Company and the Consultant may each be referred to herein as
a “Party” and together as the “Parties.”
RECITALS


A.    The Company is seeking to develop its business, financial and operational
plans, to develop, license, make and distribute media content through it
distribution platform.
 
B.   The Consultant desires to assist the Company by providing advice about such
activities and to provide related services to the Company, subject to the terms
and conditions of this Agreement.
 
C.     The Company and Consultant agree to amend the July 18, 2011 Consulting
Services Agreement under the terms of this Agreement, furthermore, agree that
the Milestone compensation terms as outlined in Exhibit B started July 18, 2011
and continue any vesting or delayed payments.
 
THE PARTIES AGREE AS FOLLOWS:
 
1.           Scope of Services; Performance.  The consulting services covered by
this Agreement (collectively, the “Services”) are described in detail on Exhibit
A attached hereto.  Subject to the specific limitations imposed herein and those
resulting from the nature of the Services to be performed, the Consultant will
exercise independent professional judgment in determining the method, details,
and means of performing the Services.  The Company does not propose to exercise
any control over the method and manner of providing the Services.  The
Consultant will endeavor to perform the Services within a reasonable period of
time, except for delays occasioned by factors beyond the Consultant’s control,
by factors not reasonably foreseeable, or by factors initiated by the
Company.  No other warranty, express or implied, is made with respect to
Services performed under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Access to Company.  The Company shall make available to the
Consultant such of its personnel and resources as is reasonably appropriate in
order for the Consultant to perform the Services.
 
3.           Compensation; Payment.  The Company will compensate the Consultant
for the Services pursuant to the terms set forth on Exhibit B attached
hereto.  In the event that Consultant and the Company agree to amend Exhibit A
so as to cause the Consultant to provide additional Services, Exhibit B shall be
amended to provide additional compensation for such additional Services.  Except
as otherwise set forth on Exhibit B, invoices will be sent to the Company
monthly or in accordance with a mutually agreed upon schedule set forth on
Exhibit B, and shall be due within 30 days of the billing date indicated therein
or on a deferred basis as described on Exhibit B.  The Company agrees to pay
interest on any outstanding balance (not including any accrued but deferred
amount) over 30 days past due at the lesser of the rate of 1.0% per month or the
highest rate permitted under applicable state law until such balance is
paid.  Should the outstanding balance (not including any accrued but deferred
amount) remain over 30 days past due the Consultant may also, without liability,
suspend performance of the Services.  The Consultant reserves the right to
decline further work with the Company for any reason, including without
limitation, if the Company is delinquent in payment of charges due to the
Consultant hereunder (not including any accrued but deferred amount).
 
4.           Ownership; Exclusions.  Except as set forth below, any proprietary
rights, whether tangible or intangible, arising out of or relating to any
portion of the Services, including but not limited to all paper and electronic
files provided as source materials, all output files produced by the Company,
and all printed copies of output files, all work in progress, and all
deliverables (collectively, the “Work Product”) shall be the sole property of
the Company, and may be used without restriction by the Company.  However, such
Work Product shall not include the proprietary systems, plans, concepts,
programs, models, designs, tools, equipment process automation, computer
programs or code, devices, inventions and processes of the Consultant
(collectively, the “Consultant Systems”) used by the Consultant in connection
with provision of the Services, nor shall it include any improvements upon the
Consultant Systems discovered or developed by the Consultant in the course of
providing the Services to the Company.  The Consultant Systems, including
improvements and any proprietary rights therein, shall be the exclusive property
of the Consultant.
 
5.           Confidentiality.
 
5.1           Definition.  For purposes of this Agreement, “Confidential
Information” means information of either Party (the “Disclosing Party”) or any
person or business entity directly or indirectly controlled by or controlling
the Disclosing Party, or in which any of the aforesaid have at least a 50%
interest, which information is or has been disclosed to the other Party (the
“Recipient Party”) or is otherwise known to the Recipient Party as a consequence
of or through the performance of Services for the Company, whether or not
related to the Consultant’s duties for the Company, including, but not limited
to, information relating to original works of authorship, disclosures,
processes, systems, methods, formulas, trade secrets, procedures, concepts,
algorithms, software, compositions, techniques, drawings, specifications,
models, data, source code, object code, documentation, diagrams, flow charts,
research procedures, copyrights, copyright applications, trademarks, trademark
applications, devices, machinery, materials, cost of production, contract forms,
prices, pricing policies, volume of sales, promotional methods, identity or
information about customers or suppliers, marketing techniques or other
information of a similar nature.  Information shall be considered to be
Confidential Information if not known by the trade generally, even though such
information has been disclosed to one or more third parties pursuant to
distribution agreements, joint research agreements, or other agreements entered
into by the Disclosing Party.  Confidential Information shall not include
information which (a) is or becomes publicly known through no fault of the
Recipient Party; (b) is learned by the Recipient Party from a third party
entitled to disclose such information; (c) is previously known to the Recipient
Party before receipt from the Disclosing Party; (d) is developed by or for the
Recipient Party independently of the Confidential Information; or (e) is
required to be disclosed by a court or government agency of competent
jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 
 
5.2           Restrictions.  Each Party understands that it may receive
Confidential Information of the other Party during the course of this
Agreement.  Neither Party shall, either during or subsequent to the term of this
Agreement, directly or indirectly, disclose or use any Confidential Information
of the other Party to any person or entity, except as is necessary to perform
the obligations hereunder.
 
5.3           Injunctive Relief.  The Parties acknowledge and agree that damages
will not be an adequate remedy in the event of a breach of either Party’s
obligations under this Section 5.  Each Party therefore agrees that the other
Party shall be entitled (without limitation of any other rights or remedies
otherwise available to such other Party and without the necessity of posting a
bond) to obtain an injunction from any court of competent jurisdiction
prohibiting the continuance or recurrence of any breach of this Section 5.
 
6.           Financing Transactions.  It is understood that as relates to any
public or private offering of convertible debt, common or preferred stock or any
other security or investment instrument of the Company (“Financing”), the
Consultant is acting as an advisor only, is not a licensed securities or real
estate broker or dealer, and shall have no authority to enter into any
commitments on the Company’s behalf, or to negotiate the terms of any Financing,
or to hold any funds or securities in connection with any Financing or to
perform any act which would require the Consultant to become licensed as a
securities or real estate broker or dealer under applicable state or federal
law.  In consideration of the Company entering into this Agreement and as an
inducement to the Company agreeing to pay the compensation described on Exhibit
B hereto, the Company and the Consultant confirm and acknowledge that pursuant
to the Consultant’s provision of Services hereunder:
 
6.1           The Consultant has not engaged, and shall not engage, in any
actions requiring registration as a securities broker or dealer under any
applicable federal, state or foreign laws;
 
6.2           The Consultant shall only introduce to the Company prospective
investors that the Consultant reasonably believes are “accredited investors” as
defined in Rule 501(a) promulgated under the Securities Act of 1933, as amended,
and will assist the Company in performing whatever reasonable due diligence
investigation may be necessary in order to confirm such “accredited investor”
status; and
 
6.3           The Consultant has not engaged, and shall not engage, in any
general solicitation or advertisement to seek investors or potential investors
in the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Indemnification and Company Representation.
 
7.1           Indemnification of Consultant.  In addition to the specific
indemnification contemplated under Section 7.3 below, the Company agrees to
indemnify and hold harmless the Consultant from and against any and all losses,
claims, damages, liabilities, judgments, charges and expenses (including all
legal or other expenses reasonably incurred by the Consultant) in connection
with investigating or defending against or providing evidence in any litigation,
whether commenced or threatened, in connection with any claim, action or
proceeding to which the Consultant becomes subject, whether or not resulting in
any liability, caused by, or arising out of any Services by the Consultant under
this Agreement; provided, however, that the Company shall not be liable in any
such case to the extent that any such loss, claim, damage or liability is found
to have resulted from the Consultant’s negligence, bad faith, fraud or
misconduct..
 
7.2           Counsel.  The Consultant shall be entitled to employ counsel
separate from the Company and from any other party in such action.  In such
event, the reasonable fees and disbursements of such separate counsel, as
incurred, shall be paid by the Consultant.
 
7.3           Company Representation and Warranty.  The Company hereby
represents and warrants that all information provided to Consultant pertaining
to the Company and relating to the Services shall be true and correct in all
material respects, and that the Company shall hold Consultant harmless from any
and all liability, expenses or claims arising from the disclosure or use of such
information.
 
7.4           Indemnification of Company.  If the Company or its officers,
directors, shareholders or affiliates suffer or incur any loss, claim, damage,
liability or expense by reason of the Consultant’s negligence, bad faith, fraud
or misconduct in the provision of Services, the Company and any such persons
have the same rights of indemnification from the Consultant as are given by the
Company to the Consultant hereunder.
 
8.           Term and Termination.  This Agreement shall be effective from and
after the date hereof until two years after the Effective Date, unless earlier
terminated by either Party in writing on 10 days notice; provided, however, that
the Company may not terminate this Agreement other than for “Cause” (as defined
below) or in connection with a “Buyout” as described in Exhibit B.  For purposes
of this Agreement, termination for “Cause” means either (a) termination by the
Company of this Agreement by reason of the Consultant’s fraud or misconduct that
materially and adversely affects the Company, negligence in the performance of
Services, persistent failure to perform the Services as contemplated herein,
conduct that discredits the Company, or material breach of the terms of this
Agreement, provided in each case that the Consultant has been provided written
notice of the facts and circumstances alleged to constitute Cause hereunder and
at least 30 days’ opportunity to cure the same, or (b) termination by the
Company of this Agreement for any reason or no reason if “Milestone 1” (as
defined in Exhibit B) has not occurred on or before two years after the
Effective Date.
 
9.           Limitation of Liability.
 
9.1           Sole Remedy.  The sole remedy for any breach of this Agreement by
the Consultant shall be to reimburse the Company for actual fees received by the
Consultant relating to Services that were not provided as a result of the
breach.  In no event shall the Consultant’s aggregate liability to the Company
under this Agreement exceed the amount of cash fees received by the Consultant
hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
9.2           Limitation of Liability.  IN NO EVENT SHALL THE CONSULTANT, ITS
AFFILIATES, OFFICERS, AGENTS, MANAGERS OR MEMBERS (COLLECTIVELY, THE “CONSULTANT
AFFILIATES”) BE LIABLE FOR ANY DAMAGES INCLUDING LOSS OF USE, INTERRUPTION OF
BUSINESS, OR ANY INDIRECT, SPECIAL OR INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF
ANY KIND (INCLUDING LOSS OF PROFITS) IN CONNECTION WITH THE TERMS OF THIS
AGREEMENT, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT PRODUCT LIABILITY, OR OTHERWISE, EVEN IF THE
CONSULTANT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
10.           Other Engagements.  Nothing in this agreement shall preclude the
Consultant from entering into agreements similar to this Agreement with other
parties.  In addition, the Company acknowledges and agrees that the Consultant
may, concurrent with engagements undertaken for the Company and in the future,
undertake consulting or service engagements with other persons or entities whose
business or products may be similar to or competitive with the business or
products of the Company.
 
11.           Independent Contractor/Taxes.  The Consultant is not an agent or
employee of the Company and is not authorized to act on behalf of the
Company.  Except as required by a final determination by the Internal Revenue
Service or state taxing authority and upon due notice to the other party, the
Consultant and the Company each agrees that it will treat the Consultant as an
independent contractor for tax purposes and file all tax and information returns
and pay all applicable taxes on that basis.
 
12.           Notices.  Any notice given pursuant to this Agreement shall be in
writing and shall be effective immediately upon hand delivery or delivery by
courier to the other Party or one business day after facsimile transmission to
the other Party or five business days after deposit of the notice in the United
States first class mail, by registered or certified mail, postage prepaid, to
the addresses set forth below the respective signature lines of the Parties.
 
13.           Arbitration.  Any controversy or claim arising out of, or relating
to, this Agreement or the breach of this Agreement will be settled by
arbitration by, and in accordance with the applicable Commercial Arbitration
Rules of the American Arbitration Association and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having
jurisdiction.  The arbitrator(s) will have the right to assess, against a Party
or among the Parties, as the arbitrator(s) deem reasonable, (a) administrative
fees of the American Arbitration Association, (b) compensation, if any, to the
arbitrator(s) and (c) attorneys’ fees incurred by a party.  Arbitration hearings
will be held in the county of defendant.  The provisions of California Code of
Civil Procedure Section 1283.05 will apply to any arbitration.
 
14.           No Joint Venture.  Nothing in this Agreement shall be construed to
make the Parties hereto joint venturers or partners or to create any
relationship of principal and agent.  Neither Party has the power or authority
to commit or bind the other Party without such other Party’s prior written
consent.
 
 
5

--------------------------------------------------------------------------------

 
 
15.           Governing Law.  This Agreement shall be governed by and
interpreted pursuant to the laws of the State of California, excluding those
laws that direct the application of the laws of another jurisdiction.
 
16.           Waiver.  The waiver of any term or condition contained in this
Agreement by any Party shall not be construed as a waiver of a subsequent breach
or failure of the same term or condition or a waiver of any other term or
condition contained in this Agreement.
 
17.           Assignment.  The rights and liabilities of the Parties hereto
shall bind and inure to the benefit of their respective successors, heirs,
executors and administrators, as the case may be; provided, however, that as the
Company has specifically contracted for the services to be provided by the
Consultant hereunder, the Consultant may not assign or delegate the Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company.
 
18.           Headings.  The section headings used in this Agreement are
intended for convenience of reference and shall not by themselves determine the
construction or interpretation of any provision of this Agreement.
 
19.           Survival of Provisions.  Each and all of the terms, provisions
and/or covenants of each of Sections 4, 5, 7 and 9 through 21 and Section 2 (a)
of Exhibit of this Agreement shall, for any and all purposes whatsoever, survive
the termination of this Agreement.
 
20.           Entire Agreement; Modifications.  Except as otherwise provided
herein or in the exhibits hereto, this Agreement represents the entire
understanding among the Parties with respect to the subject matter of this
Agreement, and this Agreement supersedes any and all prior and contemporaneous
understandings, agreements, plans, and negotiations, whether written or oral,
with respect to the subject matter hereof, including, without limitation, any
understandings, agreements, or obligations respecting any past or future
compensation, bonuses, reimbursements, or other payments to the Consultant from
the Company.  All modifications to the Agreement must be in writing and signed
by each of the Parties hereto.
 
21.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 


 
[Remainder of Page Intentionally Left Blank]
 


 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have executed this Consulting Services Agreement
as of the date first above written.
 

       
ACCELERATED ACQUISITIONS XII, INC.
             
By:
/s/ Atonn Muhammad     
Atonn Muhammad, Chief Executive Officer
         
Address: 1455 Pennsylvania Avenue NW,              
    Washington, DC 20004         Accelerated Venture Partners LLC              
By:
  /s/ Timothy Neher    
Timothy Neher, Managing Member

 

         
Address:
 
1840 Gateway Drive Suite 200
     
Foster City, CA 94404


 
7

--------------------------------------------------------------------------------

 
 


EXHIBIT A


SCOPE OF SERVICES
 
Subject to the terms and conditions of this Agreement, the Company hereby
appoints the Consultant its nonexclusive agent to assist the Company by (a)
reviewing the Company’s business plan, identifying and introducing prospective
financial and business partners, and providing general business advice regarding
the Company’s operations and business strategy, (b) acting in support of the
management team and with a view towards enhancing long term growth,
profitability and stockholder value, (c) providing introductions and support
relating to financial audits, (d) providing advice regarding the Company’s
capital structure and financial infrastructure, (e) assisting the Company with
respect to recruiting for certain key management positions, (f) augmenting the
management team during the recruiting process, and (g) advising the Company as
about operating policies and procedures and long term strategic planning
(collectively, the “Services”).
 
The Consultant will report to the Company’s Chief Executive Officer and Board of
Directors.
 
The Company will not control in any way the methods used by the Consultant in
performing the Services.  The Consultant will at all times, and at the
Consultant’s own expense, maintain all facilities, equipment, and
instrumentalities required to perform the Services, including without
limitation, office space, computer, printer, internet connection, facsimile,
paper, office supplies and telephone.
 
 
8

--------------------------------------------------------------------------------

 


EXHIBIT B


COMPENSATION AND EXPENSES
 
1.           Cash Compensation.  From the effective date herein, until Milestone
1 has been reached, the Company agrees to pay the Consultant at the rate of
$67,500 per month of Services.  The Company will defer payment of such cash
compensation until the Company has achieved Milestone 1.  Notwithstanding the
foregoing, if the Company terminates the Agreement for Cause prior to Milestone
1, the Consultant will not be entitled to, and hereby waives any right to
receive, any cash compensation hereunder.  Upon achievement of Milestone 1, (the
company securing $10 million in available cash from funding), the Company will
immediately pay all accrued cash compensation hereunder and will thereafter
continue to pay the Consultant on a monthly basis) at the rate of $67,500 per
month of Services until the Company has achieved Milestone 2 (the company
securing $20 million in available cash from funding).  Beginning in the month
following achievement of Milestone 2, the Company will pay the Consultant (on a
monthly basis) at the rate of $67,500 per month of Services.  Notwithstanding
the foregoing, any cash compensation otherwise payable by the Company to the
Consultant pursuant to this provision (a) in excess of $800,000 (milestone cap)
may be deferred until achievement of Milestone 2, and (b) in excess of
$1,600,000 may be deferred until achievement of Milestone 3 (the company
securing $30 million in available cash from funding.  At no time under this
Agreement shall the total sum payable to the Consultant in any Milestone period
exceed $800,000. The total cash compensation to the consultant after achievement
of all milestones shall not exceed $2,400,000, unless the amount received by the
company is more than Milestone 3 as outlined in section (a) below. Upon
termination of this Agreement for any reason, the Consultant will waive any and
all entitlement to cash compensation which has been deferred pursuant to the
foregoing provisions but not yet paid due to the Company’s failure to achieve
the applicable Milestone.


(a) The Parties agree that if Consultant identifies and introduces the Company
to a potential funding source and such potential funding source during or after
the Term of this Agreement provides equity or debt Financing that is an amount
less than Milestone 1, in between any of the above Milestones, greater than the
above Milestones and/or any Subsequent Financing Transaction occurs, the cash
compensation earned by the Consultant under this Agreement will be prorated
according to the above Milestones and billed to and paid by the Company.
 
3.           Accelerated Cash Payments.  Notwithstanding the foregoing, during
the 30 day period following each Milestone, the Company may elect to terminate
this Agreement and forego all future cash payments to the Consultant by paying a
lump sum amount (the “Buyout”) equal to the then monthly cash rate for Services
set forth above times the number of months remaining in the term of this
Agreement, pro rated if necessary for any partial months, times 95%.  If the
Company chooses to pay the Buyout, the Company’s right of repurchase with
respect to the Shares as set forth in Section 1 of this Exhibit B, if any, will
lapse in its entirety.
 
 
9

--------------------------------------------------------------------------------

 
 
4.           Expense Reimbursement.  The Company agrees to reimburse the
Consultant, within ten business days of presentment of receipts in support
thereof, for all pre-approved reasonable, ordinary and necessary travel and
entertainment expenses incurred by the Consultant in conjunction with the
Consultant’s services to the Company, consistent with the Company’s standard
reimbursement policy.  The Company shall pay travel costs incurred by the
Consultant in conjunction with the Consultant’s services to the Company
consistent with the Company’s standard travel policy.
 
5.           Participation Rights.  The Company will allow the Consultant to
invest up to an additional $5 million in any future debt or equity offering of
the Company on the same terms and conditions offered to other participants in
such offerings.  The Consultant will not be obligated to participate in any such
offerings.
 
1st paragraph and exhibit B 1st paragraph
 
 
10


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 